COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00215-CV


LUIS ALBERTO CRUZ                                                    APPELLANT

                                         V.

UNIVERSITY LITTLE LEAGUE AND                                         APPELLEES
UNIVERSITY ATHLETIC
ASSOCIATION, INC.,
INDIVIDUALLY AND D/B/A
UNIVERSITY LITTLE LEAGUE


                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      In an order dated December 19, 2013, we granted appellant’s second

motion for final extension of time to file appellant’s brief to January 2, 2014. We

stated that no further extensions would be granted and that failure to file




      1
       See Tex. R. App. P. 47.4.
appellant’s brief by January 2, 2014 would result in dismissal of appeal. See

Tex. R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: January 16, 2014




                                    2